DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Information Disclosure Statement
The information disclosure statement filed 12/4/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature Documents 1, 2 and 3 have not been provided with a date of public disclosure.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200222067 A1 to Gill et al. (hereinafter, Gill).
Regarding Claim 1, Gill discloses a guidewire, comprising inter alia: 
an elongated core member (core member 11) having a proximal end (proximal core section 12) configured to remain outside a patient's body and a distal end (distal end 24) configured to be advanced into the vascular system of the patient ([0006] The present invention is directed to an improved guidewire providing enhanced distal support while having a flexible distal tip to provide acceptable steerability and little risk of damage to vessel or chamber linings when advanced through a patient's body lumen such as veins and arteries.);
a joint (distal tip 20) having a dome-shape disposed on the distal end of the elongated core member ([0071] In one embodiment, as shown in FIGS. 4-5B, the distal tip 20 is formed from a body of solder 21 and formed into a half-dome shape 26 on the distal end 24.); and 
Since the body of solder typically is smooth when formed, the distal tip 20 is treated to form a roughened surface 28.).
Regarding Claim 3, Gill discloses the guidewire of claim 1, wherein the dome-shaped joint is formed from a solder material or a weld material. ([0071] In one embodiment, as shown in FIGS. 4-5B, the distal tip 20 is formed from a body of solder 21 and formed into a half-dome shape 26 on the distal end 24. Since the body of solder typically is smooth when formed, the distal tip 20 is treated to form a roughened surface 28.).
Regarding Claim 13, Gill discloses the guidewire of claim 1, wherein the plurality of dimples are formed by a laser ([0085] In one method, once the distal tip has been soldered or otherwise attached to the guidewire distal end 24 or inserted into the helical coil 14, the distal tip is processed by micro bead blasting, laser roughening, sand paper, micro machining, and wire brushed to provide the desired level of surface roughness.).
Regarding Claim 14, Gill discloses the guidewire of claim 1, wherein the joint is formed from a metal or a metal alloy ([0087] While reference has been made herein to the distal tip 20 being formed from a body solder 21, the distal tip 20 can be formed from other metal alloys or from plastics or polymers.).
Regarding Claim 15, Gill discloses the guidewire of claim 1, wherein the joint is formed from a non-metallic material ([0087] While reference has been made herein to the distal tip 20 being formed from a body solder 21, the distal tip 20 can be formed from other metal alloys or from plastics or polymers.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill.

However, Gill teaches:
[0008] In one embodiment, the soldered distal tip is roughened so that the outer surface of the distal tip has an average surface roughness no greater than 200 microns.
[0071] The micro bead blasting media is not limited to aluminum oxide and sodium bicarbonate, rather any suitable abrasive media can be used. The micro-blasting process disclosed herein is well known in the art and need not be further described.
   [0085] In all of the disclosed embodiments, the purpose and intent is to increase the surface roughness of the distal tip in order to enhance engagement with calcified and fibrous tissue (CTO). Several manufacturing methods have been developed to increase the surface roughness of the distal tip. In one method, once the distal tip has been soldered or otherwise attached to the guidewire distal end 24 or inserted into the helical coil 14, the distal tip is processed by micro bead blasting, laser roughening, sand paper, micro machining, and wire brushed to provide the desired level of surface roughness. Some of these manufacturing processes are easier to control than others, thus laser roughening is a preferred process because it is the most repeatable and manufacturing friendly version, providing the most options on texture type and degree of surface roughness.
One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the roughness of Gill to be the plurality of proposed embodiments as claimed, including wherein the plurality of dimples are uniformly spaced on the dome-shaped joint, wherein the plurality of dimples are randomly spaced apart on the dome-shaped joint, wherein the plurality of dimples have an overlapping pattern, wherein the plurality of dimples are spaced apart 0.001 inch, wherein the plurality of dimples have a diameter of 0.001 inch, wherein the plurality of dimples have a depth dimension of 1.0 micron, because the applicant has not disclose that such arrangement of roughness/dimples solves any stated problem or are anything more than numerous shapes and configurations for roughness/dimples for the purpose of providing roughness/dimples for the purpose of increasing frictional engagement with the distal tip of hardened plaque (Gill discloses such advantage of a roughened tip in at least [0008]). Gill teaches that a roughened distal tip allows for penetration of a stenosed lesion rather than deflecting off ([0008]) and further states that at [0085] that methods such a laser roughening is preferred because the process is repeatable and provides a variety of options for texture type and degree. A skilled artisan would find that the dimensions and arrangements of claimed dimples are nothing more than a plurality of dimensions and arrangements a skilled artisan would attempt in an effort to affect the frictional resistance, especially considering Gill discloses that a laser method is the best way to control the roughness and allow repeatability. The arrangement of the dimples as claimed would be nothing more than a mere change is the size and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791